 



Exhibit 10.54
2007 Cash Bonus Plan
     On June 15, 2006, the Board of Directors (the “Board”) of Landec
Corporation (the “Company”) approved the performance criteria and structure for
cash bonuses that may be awarded to employees of the Company and its
subsidiaries for the 2007 fiscal year (the “Plan”). These arrangements are not
contained in a formal written plan, but a summary of the manner in which cash
bonuses will be determined for fiscal year 2007 is set forth below.
     Employees of the Company and its subsidiaries may earn cash bonuses based
upon the achievement of separate income and revenue targets for the Company,
Apio, Inc. and Landec Ag, Inc. Bonuses are calculated by multiplying a
percentage of each participant’s base salary by the percentage of the aggregate
performance goals that are attained. The percentage of base salary used to
determine each participant’s cash bonus payment ranges from 40% to 100% of base
salary for executive officers (up to 198% for Nick Tompkins, Chief Executive
Officer of Apio) and from 10% to 79% for other employees. Participants must
attain a minimum percentage of the aggregate performance goals to receive a
bonus under the Plan. Also, participants must be employed by the Company or one
of its subsidiaries at the time that bonuses are paid. Bonus payments, if any,
will be made in single lump sum cash payments as soon as practicable after the
end of the Company’s fiscal year.

 